Opinion by
Cline, J.
It was stipulated that certain of the merchandise in question consists of crude drugs the same in all material respects as those passed upon in Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372). In accordance therewith they were held entitled to free entry under paragraph 1669. It was further stipulated that other of the items consist of drugs, sliced, the same as those covered by the decision in Oy Wo Tong Co. v. United States, supra. These were held dutiable as drugs, advanced, at 10 percent under paragraph 34 as claimed